 1 McGREGOR W. SCOTT
   United States Attorney
 2 GARY M. LEUIS

 3 Special Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                         CASE NO. 1:18-PO-00244-SAB
12
                                 Plaintiff,            STIPULATION TO VACATE HEARING DATE;
13                                                     ORDER
14                         v.
                                                       Date: February 21, 2019
15   MARK LEMON,                                       Time: 10:00 a.m.
                                                       Judge: Hon. Stanley A. Boone
16                               Defendants.
17

18          IT IS HEREBY STIPULATED by and between the parties through their respective counsel,
19 Special Assistant United States Attorney Gary M. Leuis, counsel for the plaintiff, and pro se defendant
20 MARK LEMON,

21 //

22 //

23 //

24 //

25 //

26 //
27 //

28 //

                                                       1
30
 1 that due to defendant’s payment of the $100 assessment fee due, that the hearing currently set for 10:00

 2 am on February 21, 2019 be vacated.

 3                                               Respectfully submitted,

 4

 5                                               McGREGOR W. SCOTT
                                                 United States Attorney
 6

 7
     Date: February 20, 2019                     /s/ Gary M. Leuis
 8                                               GARY M. LEUIS
                                                 Special Assistant United States Attorney
 9                                               Attorney for Plaintiff

10

11
     Date: February 20, 2019                     /s/ Mark LeMon____
12                                               MARK LEMON
                                                 Defendant
13

14

15

16
                                                  ORDER
17

18 IT IS SO ORDERED.

19
     Dated:   February 20, 2019
20                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                        2
30
